PER CURIAM.
Appellant, Florida State Title Corporation, appeals from a final summary judgment directing payment to appellee of proceeds which it holds in escrow from the sale of certain real property. Appellee claimed he fulfilled the terms of the escrow agreement when he obtained a second quiet title judgment to the property. Appellant challenged the validity of service of process in the quiet title action. On appeal, appellant contends questions of material fact remain as to whether appellee made a diligent search and inquiry to locate those persons with an interest in the property. We agree. Accordingly, we reverse the summary final judgment and remand this cause to the trial court for further proceedings.
REVERSED and REMANDED.
ANSTEAD and DELL, JJ., and WALDEN, JAMES H., Senior Judge, concur.